DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
The foreign priority application No.10-2019-0100876 filed on August 19, 2019 in the Republic of Korea has been received and it is acknowledged.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “Ni(NO3)2.6H2O, NiCl2.6H2O, and Co(CH3COO)2.4 H2O, or a mixture of two or more of them” should be corrected to read “Ni(NO3)2.6H2O, NiCl2.6H2O, or a mixture of them”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Synergistic effect of Ni and Co ions on molybdates for superior electrochemical performance”).
With regard to claim 1, Chen et al. teach Ni-Co molybdates with nanorod morphology at different ratios of Ni and Co (abstract). Chen et al. specifically teach NixCo1-xMoO4, wherein x=0.5 (see 2.1 Synthetic procedures on page 58).
Chen et al. further teach that the Ni-Co molybdates are electroactive materials (see the second paragraph in the right column on page 59).
	NixCo1-xMoO4, wherein x=0.5 is equivalent to the electrode active material of Chemical Formula (1) in claim 1, wherein x=0.5. The value for x is within the claimed range.
	The limitation of claim 1  “anode electrode active material for a sodium secondary battery” is merely an intended use and adds no patentable weight to the claim.
Therefore, NixCo1-xMoO4, wherein x=0.5 of Chen et al. anticipates the material in claim 1.
	With regard to claim 2, a nanorod has a diameter of 1-100 nm, as evidenced in column 5, lines 48-50 of Moy et al. (US Patent 6,514,897). This range includes the claimed range.
With regard to claims 3-7, Chen et al. teach Ni-Co molybdates with nanorod morphology at different ratios of Ni and Co (abstract). Chen et al. specifically teach NixCo1-xMoO4, wherein x=0.5 (see 2.1 Synthetic procedures on page 58).
Chen et al. teach that NixCo1-x MoO4 may be synthetized by a hydrothermal method comprising the steps of:
3)2.6H2O, Co(NO3)2.6H2O, and Na2MoO4.2H2O in water;
-heating at 160oC for 6 hours in a Teflon-lined stainless steel autoclave;
-drying at 60oC (see Synthetic Procedures in page 58).
The first step of the method of Chen et al. is equivalent to the step 1 in claim 3.
Ni(NO3)2.6H2O is a nickel precursor and meets the limitations of claim 4.
Co(NO3)2.6H2O is a cobalt precursor and meets the limitations of claim 5.
Na2MoO4.2H2O is a molybdenum precursor and meets the limitations of claim 6.
The second step of the method of equivalent to the step 2 in claim 3. The temperature and the duration are within the ranges in claim 7.
The step of drying at 60oC is equivalent to the heat-treating step (step 3) in claim 3.
With regard to claim 10, the hydrothermal method of Chen et al. is a one-pot reaction, as defined in the “Technical Field” section of the specification of the instant application.
	With regard to claim 11, Chen et al. teach that Ni-Co molybdate, acetylene black, and poly(tetrafluroethylene) are dispersed in ethanol to form a suspension. The suspension is dropped into a nickel foam and dried to form an electrode (see 2.3 Electrochemical Measurements on page 58).
The nickel foam is equivalent to the “current collector” in claim 11.
Acetylene black is a conductive agent, and poly(tetrafluroethylene) is a binder.
The limitation of claim 11 “anode electrode for a sodium battery” is merely an intended use and adds no patentable weight to the claim.
.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Nickel-doped cobalt molybdate nanorods with excellent cycle stability for aqueous asymmetric suoercapacitor”).
With regard to claims 1 and 2, Zhang et al. teach Ni0.5Co0.5 MoO4 nanorods with a diameter of 100 nm (see left column on page 8858).
	This is equivalent to a material of Chemical Formula 1 in claim 1, wherein x=0.5.
The value for x is within the range in claim 1, and the diameter of the nanorod is within the range in claim 2.
The limitation of claim 1 “anode electrode active material for a sodium secondary battery” is merely an intended use and adds no patentable weight to the claim.
Therefore, Ni0.5Co0.5 MoO4 of Zhang et al. anticipates the material in claims 1 and 2.

Claims 1, 3-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (“Electrochemical performance of NixCo1-x MoO4 (0≤x≤1) nanowire anodes for lithium-ion batteries”), as evidenced by Park et al. (US 2011/0159286).
With regard to claim 1, Park et al. teach NixCo1-x MoO4 nanowires wherein x=0.5. The nanowires may be used in an electrode (Experimental details on pages 1-2 and Table 1 on page 4).
Nanowires may be also called nanorods, as evidenced in par.0049 of Park et al. (‘286).
xCo1-x MoO4 nanowire wherein x=0.5 of Park et al. is an electrode material of Chemical Formula (1), wherein x=0.5. The value for x is within the claimed range.
The limitation of claim 1 “anode electrode active material for a sodium secondary battery” is merely an intended use and adds no patentable weight to the claim.
Therefore, Ni0.5Co0.5 MoO4 nanowire of Park et al. anticipates the material in claim 1.
With regard to claims 3-7, Park et al. teach that that NixCo1-x MoO4 , wherein x=0.5 nanowires are synthesized by a hydrothermal method comprising the steps of:
-preparing a solution of Ni(NO3)2.6H2O, Co(NO3)2.6H2O, and Na2MoO4. 2H2O in water;
-transferring the solution into a Teflon-lined stainless steel autoclave, sealing, and maintaining at 180oC for 6 hr;
-drying the resulting solid product at 60oC; and
-post-annealing at 500oC for 2 hr (Experimental details on page 1).
Nanowires may be also called nanorods, as evidenced in par.0049 of Park et al. (‘286).
The first step of the method of Park et al. is equivalent to the step 1 in claim 3.
Ni(NO3)2.6H2O is a nickel precursor and meets the limitations of claim 4.
Co(NO3)2.6H2O is a cobalt precursor and meets the limitations of claim 5.
Na2MoO4.2H2O is a molybdenum precursor and meets the limitations of claim 6.
The second step of the method of equivalent to the step 2 in claim 3. The temperature and the duration are within the ranges in claim 7.
oC and the step of post-annealing at 500oC for 2 hr meet the limitations for the heat-treating step (step 3) in claim 3.
With regard to claim 10, the hydrothermal method of Park et al. is a one-pot reaction, as defined in the “Technical Field” section of the specification of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Synergistic effect of Ni and Co ions on molybdates for superior electrochemical performance”) in view of Sasaki et al. (US 2015/0364674).
With regard to claim 8, Chen et al. teach the method of claim 3 (see paragraph 7 above), but fail to teach that the hydrothermal reaction is performed under pressure.
However, Sasaki et al. teach that the pressure of the hydrothermal reaction may be selected depending on the amount of mixed raw material and the reaction temperature, and may be between 0.5-1.5MPa (par.0169).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the pressure within the range of 0.5-1.5MPa for the hydrothermal reaction of Chen et al.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Synergistic effect of Ni and Co ions on molybdates for superior electrochemical performance”) in view of Sun et al. (WO 2019/017736, with citations from the English equivalent US 2021/0367234).
With regard to claim 12, Chen et al. teach the electrode of claim 11 (see paragraph 7 above), and teach that Ni0.5Co0.5MoO4 have good electroactive properties (see left column on page 62).
However, Chen et al. fail to teach a sodium secondary battery comprising the electrode.
Sunt et al. teach a sodium secondary battery comprising a cathode, an anode, and an electrolyte (par.00053-0063). The anode is obtained by mixing an anode active material, a conductive material, and a binder and applying on an anode current collector (par.0061-0062). The anode active material may be a metal oxide (par.0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the electrode of Chen et al. as anode in a sodium secondary battery, in order to take advantage of the properties of the Ni0.5Co0.5MoO4.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Park et al. (“Electrochemical performance of NixCo1-x MoO4 (0≤x≤1) nanowire anodes for lithium-ion batteries”) and Chen et al. (“Synergistic effect of Ni and Co ions on molybdates for superior electrochemical performance”) fail to teach the method of claim 9.
There are no prior art teachings that would motivate one of ordinary skill to modify Park et al. or Chen et al. and obtain the method of claim 9 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/           Primary Examiner, Art Unit 1722